DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title
The following title is suggested: “Method for fastening a magnet to a laminated core of a rotor for an electric motor” in order to clarify the claimed invention.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 11-13 and 23-26 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Takahiro Kasahara (WO 2013/013128) in view of Nishiyama Norisada (JP 09163649).
Regarding claim 11, Takahiro Kasahara teaches a method for fastening a magnet (Fig. 4, 110) to a laminated core (120) of a rotor for an electric motor, which reads on applicant’s claimed invention, including: 
providing the magnet (110) and the laminated core (120); 
providing an adhesive tape (10) comprising: 
a backing tape (Fig. 3, 10) formed by an open-pored nonwoven material (20; Page 6, lines 10-12); and 
an adhesive (30; Page 3, lines 23-24) that coats only one side of the backing tape at room temperature and 
penetrates the open-pored nonwoven material (40) and bonds to the laminated core of the rotor when a temperature of the adhesive is increased by at least 20 degree C. relative to room temperature (Page 5, line 10 – Page 6, line 7); and
attaching the adhesive tape (Fig. 4, 10) to the magnet (110) to form a bondable magnet except for winding the adhesive tape (10) around the magnet (110) to form the bondable magnet. 
Nishiyama Norisada teaches a method of embedding permanent magnet (Fig. 1, 3) in a rotor core (1) by winding the adhesive tape (Fig. 4, 4; Para. 0035) around the magnet (3) to form the bondable magnet to be inserted into the slit hole (2), in order to prevent the crack and breakage of the magnet (Abstract; Para. 0013).
It would be obvious to one of ordinary skill in the art at the time the invention was made to modify the method for fastening a magnet to the rotor of Takahiro Kasahara by applying the method of embedding permanent magnet in a rotor core by winding the adhesive tape around the magnet to form the bondable magnet to be inserted into the slit hole, as taught by Nishiyama Norisada, in order to wind the adhesive tape around the magnet to form the bondable magnet while preventing the crack and breakage of the magnet.
Regarding claims 12 and 13, Takahiro Kasahara in view of Nishiyama Norisada 
Regarding claims 23 and 24, Takahiro Kasahara in view of Nishiyama Norisada teach that the adhesive comprises a reaction resin,wherein the reaction resin is an epoxy resin (30; Page 5, line 14 or Para. 0006). 
Regarding claims 25 and 26, Takahiro Kasahara in view of Nishiyama Norisada teach a rotor comprising the magnet (110) fastened to the laminated core (120) of an electric motor (Fig. 1, 100; Page 1, lines 14-16; Page 4, line 3) for a vehicle.

Claims 14-17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Takahiro Kasahara in view of Nishiyama Norisada and further view of Hamer et al (US 2014/0028139).
Regarding claim 14, Takahiro Kasahara in view of Nishiyama Norisada teach a method for fastening a magnet (Fig. 4, 110) to a laminated core (120) of a rotor for an electric motor including the heating of the epoxy resin (Page 5, line 10 – Page 6, line 7) in the laminated core, which reads on applicant’s claimed invention; except for disclosing the heating by inductive heating of the laminated core.
 Hamer et al teach a method of manufacturing an electric rotor (Abstract) for a hybrid or electric vehicle by use of inductive heat processes to cure the epoxy resin in a substantially decreased processing time (Para. 0035, lines 5-7).

Regarding claim 15, Takahiro Kasahara in view of Nishiyama Norisada and further view of Hamer et al teach that, during the inductive heating, at least a portion of the adhesive (40; Page 5, line 10 – Page 6, line 7) liquefies or melts to form a bond between the bondable magnet (110) and the laminated core (120). 
Regarding claim 16, Takahiro Kasahara teaches the step of cooling the laminated core to cure the bond through adhesive layer (40; Page 5, lines 17-21). 
Regarding claim 17, Hamer et al further teach the step of magnetizing (Para. 0036) the bondable magnet after the bond is formed. 

Allowable Subject Matter
Claims 18-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-. The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
July 10, 2021